SALCINES, Judge.
Russell Ross Loveless, III, appeals the judgment and sentences imposed upon his entry of a guilty plea to the offenses of felon in possession of a firearm and grand theft of a firearm. Appellate counsel has filed an Anders1 brief. We affirm the judgment and sentences without prejudice for Loveless to file a timely, facially sufficient motion for postconviction relief if he so desires.
Affirmed.
NORTHCUTT and SILBERMAN, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).